UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3392 John Hancock Series Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Michael J. Leary Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4490 Date of fiscal year end: October 31 Date of reporting period: July 31, 2009 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Mid Cap Equity Fund Securities owned by the Fund on July 31, 2009 (Unaudited) Shares Value Common stocks 97.42% (Cost $20,670,178) Air Freight & Logistics 0.95% Expeditors International Washington, Inc. 6,145 208,500 Airlines 2.70% Copa Holdings SA (Class A) 10,418 422,346 JetBlue Airways Corp. (I)(L) 33,526 171,318 Apparel Retail 0.98% Ross Stores, Inc. 4,872 214,806 Application Software 4.27% Concur Technologies, Inc. (I) 16,373 564,705 Salesforce.com, Inc. (I)(L) 8,645 374,674 Asset Management & Custody Banks 2.12% Eaton Vance Corp. 3,947 112,963 SEI Investments Co. 18,757 354,507 Automotive Retail 1.82% Carmax, Inc. (I)(L) 18,791 303,099 O'Reilly Automotive, Inc. (I) 2,406 97,828 Biotechnology 3.77% BioMarin Pharmaceutical, Inc. (I) 16,464 270,174 Onyx Pharmaceuticals, Inc. (I) 6,055 217,496 United Therapeutics Corp. 2,300 213,026 Vertex Pharmaceuticals, Inc. (I) 3,576 128,772 Casinos & Gaming 5.20% Bally Technologies, Inc. (I) 14,160 512,734 Penn National Gaming, Inc. (I) 15,130 479,772 WMS Industries, Inc. (I) 4,182 151,221 Coal & Consumable Fuels 1.26% Alpha Natural Resources, Inc. (I)(L) 8,328 277,406 Commodity Chemicals 1.01% Celanese Corp. Series A 8,640 222,048 Communications Equipment 0.97% CommScope, Inc. 8,376 214,426 Computer & Electronics Retail 1.74% GameStop Corp. (Class A) (I) 17,502 383,119 Computer Storage & Peripherals 1.34% Seagate Technology 24,439 294,246 Data Processing & Outsourced Services 1.61% Euronet Worldwide, Inc. (I) 16,882 355,197 Diversified Chemicals 1.01% FMC Corp. 4,553 221,458 Education Services 1.55% Devry, Inc. 6,859 341,167 Page 1 John Hancock Mid Cap Equity Fund Securities owned by the Fund on July 31, 2009 (Unaudited) Shares Value Electronic Components 1.94% Amphenol Corp. (Class A) 12,809 427,180 Electronic Equipment & Instruments 0.90% Itron, Inc. (I) 3,791 197,776 Fertilizers & Agricultural Chemicals 0.47% CF Industries Holdings, Inc. 1,296 102,306 Health Care Equipment 5.63% Hologic, Inc. (I) 12,585 184,874 ResMed, Inc. (I) 6,260 256,660 St. Jude Medical, Inc. (I) 5,228 197,148 Thoratec Corp. (I) 11,736 295,043 Varian Medical Systems, Inc. (I) 8,621 304,063 Health Care Facilities 1.05% Psychiatric Solutions, Inc. (I) 8,537 230,670 Health Care Supplies 1.95% Inverness Medical Innovations, Inc. (I) 12,773 429,811 Home Entertainment Software 0.85% Electronic Arts, Inc. (I) 8,754 187,948 Household Products 0.88% Church & Dwight Co., Inc. 3,296 194,398 Independent Power Producers & Energy Traders 0.87% NRG Energy, Inc. (I) 7,048 191,776 Industrial Conglomerates 1.06% McDermott International, Inc. 11,923 232,975 Industrial Gases 0.82% Airgas, Inc. 4,046 180,371 Industrial Machinery 1.59% Flowserve Corp. 4,329 349,653 Integrated Oil & Gas 0.84% InterOil Corp. (I) 6,501 183,978 Internet Retail 1.38% Expedia, Inc. 14,685 304,126 Internet Software & Services 3.65% Baidu, Inc., SADR (I) 792 275,727 NetEase.com, Inc., ADR (L) 3,854 169,807 VistaPrint Ltd. (I)(L) 8,692 358,545 Investment Banking & Brokerage 3.21% Greenhill & Co., Inc. 4,870 366,808 Lazard Ltd. (Class A) 9,208 340,604 Life & Health Insurance 1.46% Prudential Financial, Inc. 7,258 321,312 Page 2 John Hancock Mid Cap Equity Fund Securities owned by the Fund on July 31, 2009 (Unaudited) Shares Value Life Sciences Tools & Services 1.43% QIAGEN NV (I)(L) 16,542 313,636 Metal & Glass Containers 1.12% Owens-Illinois, Inc. (I) 7,269 246,710 Oil & Gas Equipment & Services 2.25% Core Laboratories NV 1,775 152,579 Dresser-Rand Group, Inc. 6,719 195,590 IHS, Inc. (Class A) (I) 2,960 147,822 Oil & Gas Exploration & Production 3.27% Cabot Oil & Gas Corp. 8,624 302,961 Denbury Resources, Inc. (I) 11,373 188,792 SandRidge Energy, Inc. (L) 24,309 227,289 Packaged Foods & Meats 1.65% Dean Foods Co. 8,010 169,732 Hormel Foods Corp. 5,406 194,129 Personal Products 1.01% Alberto-Culver Co. 8,643 221,434 Pharmaceuticals 2.28% Mylan, Inc. (I)(L) 21,523 283,888 Shire PLC, ADR 4,884 218,852 Regional Banks 0.88% Cullen/Frost Bankers, Inc. 4,013 192,744 Research & Consulting Services 3.74% FTI Consulting, Inc. (I) 7,082 385,473 Stantec, Inc. (I) 17,302 437,914 Restaurants 1.27% Chipotle Mexican Grill, Inc. (Class A) (I)(L) 2,974 279,051 Security & Alarm Services 1.42% Corrections Corp. of America (I) 18,073 311,940 Semiconductor Equipment 0.82% Novellus Systems, Inc. 9,222 180,475 Semiconductors 6.59% Broadcom Corp. (Class A) (I) 16,177 456,677 Marvell Technology Group, Ltd. 13,416 178,969 ON Semiconductor Corp. 39,772 290,336 Silicon Laboratories, Inc. (I) 12,235 524,025 Soft Drinks 1.26% Hansen Natural Corp. (I) 8,916 276,485 Specialty Chemicals 0.64% Lubrizol Corp. 2,422 140,306 Specialty Stores 0.70% PetSmart, Inc. 6,933 155,091 Page 3 John Hancock Mid Cap Equity Fund Securities owned by the Fund on July 31, 2009 (Unaudited) Shares Value Steel 3.17% Ak Steel Holding Corp. 10,523 206,987 Cliffs Natural Resources, Inc. 7,722 211,506 Schnitzer Steel Industries, Inc. (Class A) 2,019 108,562 Steel Dynamics, Inc. 10,479 171,436 Trucking 1.71% J.B. Hunt Transport Services, Inc. 5,268 147,241 Landstar System, Inc. 6,217 228,040 Wireless Telecommunication Services 1.36% American Tower Corp. (Class A) (I) 8,799 299,958 Short-term investments 14.66% (Cost $3,225,361) Rate Shares Value Cash Equivalents 0.00% John Hancock Collateral Investment Trust(T)(W) 0.4185% (Y) 242,400 2,426,642 Maturity Rate date Par value Value U.S. Government Agency 3.63% Federal Home Loan Bank, Discount Note 0.090% 08/03/09 800,000 799,996 Total investments (Cost $23,895,539) 112.08% Other assets and liabilities, net (12.08%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts SADR Sponsored American Depositary Receipts (I) Non-income producing security. (L) All or a portion of this security is on loan as of July 31, 2009. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC (the Adviser). (Y) The rate shown is annualized seven-day yield as of July 31, 2009.  At July 31, 2009, the aggregate cost of investment securities for federal income tax purposes was $24,029,283. Net unrealized appreciation aggregated $634,552, of which $2,346,056 related to appreciated investment securities and $1,711,504 related to depreciated investment securities. Page 4 Notes to the Schedule of Investments (Unaudited) Security valuation Security Valuation Investments are stated at value as of the close of the regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent quotation service. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are value based on broker quotes or fair valued as described below. Certain short-term debt instruments are valued at amortized cost. John Hancock Collateral Investment Trust (JHCIT), an affiliated registered investment company managed by MFC Global Investment Management (U.S.), LLC, a subsidiary of Manulife Financial Corporation (MFC), is valued at its net asset value each business day. JHCIT is a floating rate fund investing in money market instruments. Other portfolio securities and assets for which no such quotations are readily available are valued at fair value as determined in good faith by the Funds Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions and market conditions, interest rates, investor perceptions and market liquidity. Fair Value Measurements The Fund uses a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs and the valuation techniques used are summarized below:  Level 1  Exchange traded prices in active markets for identical securities. This technique is used for exchange-traded domestic common and preferred equities, certain foreign equities, warrants, rights, options and futures. In addition, investment companies, including mutual funds, are valued using this technique.  Level 2  Prices determined using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these techniques are received from independent pricing vendors and are based on an evaluation of the inputs described. These techniques are used for certain domestic preferred equities, certain foreign equities, unlisted rights and warrants, and fixed income securities. Also, over-the-counter derivative contracts, including swaps, foreign forward currency contracts, and certain options use these techniques. 5  Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Trusts Pricing Committees own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. Securities using this technique are generally thinly traded or privately placed, and may be valued using broker quotes, which may not only use observable or unobservable inputs but may also include the use of the brokers own judgments about the assumptions that market participants would use. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds investments as of July 31, 2009, by major security category or security type. Investments in Securities Level 1 Level 2 Level 3 Total Consumer Discretionary $ 3,222,014 - - $ 3,222,014 Consumer Staples 1,056,178 - - 1,056,178 Energy 1,676,417 - - 1,676,417 Financials 1,688,938 - - 1,688,938 Health Care 3,544,113 - - 3,544,113 Industrials 2,895,400 - - 2,895,400 Information Technology 5,050,713 - - 5,050,713 Materials 1,811,690 - - 1,811,690 Telecommunication Services 299,958 - - 299,958 Utilities 191,776 - - 191,776 Short-term Investments 2,426,642 $ 799,996 - 3,226,638 Total Investments in Securities $ $ - $ Securities lending The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends associated with securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintains the cash collateral in an amount no less than the market value of the loaned securities. The market value of the loaned securities is determined at the close of business of the Fund. Any additional required cash collateral is delivered to the Fund or excess collateral is returned to the borrower on the next business day. Cash collateral received is invested in JHCIT. JHCIT is not a stable value fund and thus the Fund receives the benefit of any gains and bears any losses generated by JHCIT. The Fund may receive compensation for lending their securities either in the form of fees, and/or by retaining a portion of interest on the investment of any cash received as collateral. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, the Fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund bears the risk in the event that invested collateral is not sufficient to meet obligations due on loans. 6 Risk and uncertainties Sector risk The Fund may focus its investments in a particular industry, sector of the economy or invest in a limited number of companies. The focus is closely tied to a single sector of the economy which may cause the Fund to underperform other sectors. Specifically, technology companies can be hurt by economic declines, regulatory, market and other factors. Accordingly, this may make the Funds value more volatile and investment values may rise and fall more rapidly than a fund that is less focused. 7 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Series Trust By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: September 15, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: September 15, 2009 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: September 15, 2009
